Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, 14, 15, and 21-23, drawn to a method for treating cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of an acyl-coenzyme A:cholesterol acyltransferases 1 (ACAT1) inhibitor and an immune checkpoint inhibitor.
Group II, claim(s) 24-28, drawn to a composition comprising an acyl-coenzyme A:cholesterol acyltransferases 1 (ACAT1) inhibitor and an immune checkpoint inhibitor.


The species are as follows:
If Groups I is elected, the species are:
A specific target for the immune checkpoint inhibitor: e.g. PD-1, or PD-L1, or CTLA-4, or LAG-3, or a specific combination of these genes 
If PD-1 is elected, a specific antibody to PD-1: e.g. pembrolizumab, or nivolumab, or J43, or RMP1-14 or a specific combination of these antibodies. 
A specific cancer, e.g. any cancer listed in claims 7, 8, 9, 21, 22, or 23.
A specific ACAT1 inhibitor, e.g. any compound listed in claims 15 or 21.

If Groups II is elected, the species are:
A specific target for the immune checkpoint inhibitor: e.g. PD-1, or PD-L1, or CTLA-4, or LAG-3, or a specific combination of these genes 
If PD-1 is elected, a specific antibody to PD-1: e.g. pembrolizumab, or nivolumab, or J43, or RMP1-14 or a specific combination of these antibodies. 
A specific ACAT1 inhibitor, e.g. any compound listed in claims 25.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 24.

The groups of inventions listed above do not related to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups listed above are drawn to a product (Groups II) and a processes (Group I). These groups lack unity of invention because even though the inventions of the groups require the technical feature of a composition comprising an acyl-coenzyme A:cholesterol acyltransferases 1 (ACAT1) inhibitor and an immune checkpoint inhibitor This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lee (Lee et al., ACS NANO, 9 (3), 2420-2432, Publication Date: 2015-02-07), further in view of Topalian (Topalian et al., The New England Journal of Medicine, 366, 26, 2443-2454, Publication Date:2012-06-02) and Tannock (Tannock, The Basic Science of Oncology, 2nd edition, 19, Experimental Chemotherapy, 338-359, Publication Year: 1992).
Lee teaches a strategy for cancer-selective chemotherapy by blocking acyl-CoA cholesterol acyltransferase-1(ACAT-1)-mediated cholesterol esterification. To efficiently 
	It would have been prima facie at the time the invention was made to combine the method of Lee with a checkpoint inhibitor taught by Topalian because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers like lung cancer combining an ACAT-
	Therefore, the technical feature linking the inventions of Groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        

/PETER J REDDIG/           Primary Examiner, Art Unit 1642